The motion was refused and the defendant appealed.
The record in this case is very imperfect, so much so that we are unable to decide the questions intended to be presented by it, until it shall be perfected.
The names of the persons asking to be made parties as the widow and heirs at law, the grounds and scope of the motion to set aside the execution, which they proposed to make, do not sufficiently appear. The summary statement of the case upon appeal shows that there may have been sufficient grounds for the motion. We are not prepared to say that the appellants are not entitled, in any view of the matter, to make the motion they asked the court to be allowed to make.
In such a case, with a view to the ends of justice, the court will remand the case, to the end that the record may be perfected. Bradley v.Jones, 76 N.C. 204.
Remanded. *Page 10